Opinion,
Mr. Chief Justice Paxson :
This was an action brought in the court below on an insurance policy issued by the appellant company upon the life of Annie Cruikshank. The beneficiary appears to have been one William Legg, a minor child, although he was not named as such in the policy. It was proved, however, that he was designated in the application as the beneficiary. It was not disputed that Annie Cruikshank was dead; that the policy was in force at the time of her death; nor that the proper proofs of her death had been made to the company. The case below turned upon a mere technicality; upon the sufficiency of the proof that William Legg was the beneficiary.
The first assignment of error is as to the admission of the policy. It was objected to upon the ground that there was nothing upon its face to show that the plaintiff was entitled to recover; the objection was overruled, and the policy admitted. We see no error in this. It is true, the policy did not show upon its face the right of the plaintiff to recover,'and had the plaintiff stopped here his case would have failed. But the policy was one step in the cause, and it was competent to follow it up by any evidence to show who the beneficiary really was.
The next step in the cause was the offer of the application, which, as before stated, contained the name of the beneficiary. This was objected to by the defendant, and excluded. The record does not show for what reason, but we infer that it was because the application was not attached to the policy, as required by the act of May 11,1881, P. L. 20, which provides that policies “ shall contain, or have attached to said policies, correct copies of the application, as signed by the applicant, and the by-laws referred to; and, unless so attached and accompanying the policy, no such application, constitution, or bylaws shall- be received in evidence in any controversy between *391the parties to or interested in the said policy; nor shall such application or by-laws be considered a part of the policy or contract between such parties.”
In Imperial F. Ins. Co. v. Dunham, 117 Pa. 460, it was said by this Court: “The application.....constituted, therefore, no part of the policy or of the contract between the parties, and was not receivable in evidence. The case is to be considered as if no such paper existed.” And in New Era Life Ass’n v. Musser, 120 Pa. 884, we said, referring to the act of 1881, “ It is a wise and beneficent act, founded upon sound reasons of public policy. It affords protection to persons who insure their lives or property, and can injure no company conducted upo'n honest business principles.”
The act of 1881 was evidently intended to impose a duty upon insurance companies, and to protect the insured. It had often happened that upon the trial of a case an insurance company would offer a by-law, or the application of the insured, in evidence, for the purpose of impaling the plaintiff upon some technical point. The application, when made, is filed with the company, and when the assured receives his policy he often puts it away, and in time forgets what he had stated in his application. The act of 1881 was passed to compel the company to attach the application to the policy, and upon its failure to do so it cannot be received in evidence. It will be noticed that, in each of the cases cited, the application was offered by the insurance company. This is the first instance, to mj knowledge, where a company has been heard to object to the admission of the application in evidence, when such offer came from the insured. To sustain such an objection on the part of tbe company, is to allow tbe latter to take advantage of its own neglect in not complying with tbe act of 1881. We therefore'think the court below erred in excluding this application. This appeal, however, is by the company, and, as the point was ruled in its favor, we would not have noticed it, but for its relation to the ruling of the court below to the offer of evidence contained in the second assignment.
After the learned judge had excluded the application, the plaintiff offered to prove by parol that Legg was the beneficiary. This was admitted under objection and exception. The learned judge could not well have done otherwise, after his *392former ruling, without turning the plaintiff out of court. This testimony was not strictly regular, but the defendant company, having objected to and excluded the best evidence, cannot now be heard to complain that secondary evidence was received. Upon the whole, we think a correct result was reached, though not by the most direct path.
Judgment affirmed.